Appeal from a resentence of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered January 19, 2010. Defendant was resentenced upon his conviction of criminal possession of a weapon in the second degree (two counts) and criminal possession of a weapon in the third degree.
It is hereby ordered that the resentence so appealed from is unanimously vacated.
Same memorandum as in People v Cady (103 AD3d 1155 [Feb. 1, 2013]). Present—Centra, J.P, Peradotto, Lindley, Whalen and Martoche, JJ.